


110 HR 7145 IH: People for the Planet Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7145
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to promote
		  environmental protection and generate preservation efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 People for the Planet Act of
			 2008.
		2.Tax check-off for
			 environment preservation
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to information and returns) is amended by adding at the end
			 the following new part:
				
					IXDesignation of
				income tax payments to Environmental Protection Trust Fund
						
							Sec. 6098. Designation to Environmental
				  Protection Trust Fund.
						
						6098.Designation to
				Environmental Protection Trust Fund
							(a)In
				generalEvery individual
				(other than a nonresident alien) whose adjusted income tax liability for the
				taxable year is $3 or more may designate that $3 shall be paid over to the
				Environmental Protection Trust Fund in accordance with the provisions of
				section 9511. In the case of a joint return of husband and wife having an
				adjusted income tax liability of $6 or more, each spouse may designate that $3
				shall be paid to the fund.
							(b)Adjusted income
				tax liabilityFor purposes of subsection (a), the term
				adjusted income tax liability means, for any individual for any
				taxable year, the excess (if any) of—
								(1)the income tax
				liability (as defined in section 6096(b)) of the individual for the taxable
				year, over
								(2)any amount
				designated by the individual (and, in the case of a joint return, any amount
				designated by the individual’s spouse) under section 6096(a) for such taxable
				year.
								(c)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer’s signature.
			(b)Environmental
			 Protection Trust FundSubchapter A of chapter 98 of such Code
			 (relating to establishment of trust funds) is amended by adding at the end the
			 following new section:
				
					9511.Environmental
				Protection Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Environmental Protection Trust
				Fund, consisting of such amounts as may be appropriated or credited to
				such fund as provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby
				appropriated to the Environmental Protection Trust Fund amounts equivalent to
				the amounts designated under section 6098.
						(c)ExpendituresAmounts in the Environmental Protection
				Trust Fund shall be available, as provided in appropriation Acts, only for
				purposes of ecosystem restoration, reforestation, reclaiming timber roads in
				national forests, watershed protection, preservation of Great Lakes and other
				bodies of water and rivers, funding for biodiversity partnerships, and for such
				other purposes as the Environmental Protection Trust Fund Board
				recommends.
						.
				
			(c)Clerical
			 amendments
				(1)The table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part IX. Designation of income tax payments
				to Environmental Protection Trust
				Fund.
						
						
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9511. Environmental Protection Trust
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			(e)Environmental
			 Protection Trust Fund Board
				(1)EstablishmentThere is established the Environmental
			 Protection Trust Fund Board (in this subsection referred to as the
			 Board).
				(2)FunctionsThe
			 Board shall—
					(A)recommend Federal agency activities and
			 non-Federal projects for funding with amounts appropriated from the
			 Environmental Protection Trust Fund established by section 9511 of the Internal
			 Revenue Code of 1986 (as amended by this section); and
					(B)Monitor use of
			 amounts appropriated from the Environmental Protection Trust Fund.
					(3)MembershipThe
			 membership of the Board shall consist of the following individuals (or their
			 designees):
					(A)The Secretary of the Interior.
					(B)The Administrator
			 of the Environmental Protection Agency.
					(C)The Director of the
			 Council on Environmental Quality.
					(D)The Speaker of the
			 House of Representatives.
					(E)The majority leader of the House of
			 Representatives.
					(F)The minority
			 leader of the House of Representatives.
					(G)The President Pro
			 Tempore of the Senate.
					(H)The majority
			 leader of the Senate.
					(I)The minority
			 leader of the Senate.
					3.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to
			 contributions of qualified conservation contributions) is amended by striking
			 clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code (relating to qualified conservation
			 contributions) is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
			4.100 percent deduction
			 for reforestation expenditures to replace amortization
			(a)In
			 GeneralPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by adding at the end the following new section:
				
					200.Reforestation
				expenditures
						(a)Allowance of
				deductionIn the case of any qualified timber property with
				respect to which the taxpayer has made (in accordance with regulations
				prescribed by the Secretary) an election under this subsection, there shall be
				allowed as a deduction for the taxable year an amount equal to the
				reforestation expenditures paid or incurred by the taxpayer during such year
				with respect to such property.
						(b)Qualified timber
				propertyThe term qualified timber property means a
				woodlot or other site located in the United States which will contain trees in
				significant commercial quantities and which is held by the taxpayer for the
				planting, cultivating, caring for, and cutting of trees for sale or use in the
				commercial production of timber products.
						(c)Reforestation
				expenditures
							(1)In
				generalFor purposes of this section, the term
				reforestation expenditures means direct costs incurred in
				connection with forestation or reforestation by planting or artificial or
				natural seeding, including costs—
								(A)for the preparation
				of the site,
								(B)of seeds or
				seedlings, and
								(C)for labor and
				tools, including depreciation of equipment such as tractors, trucks, tree
				planters, and similar machines used in planting or seeding.
								(2)Cost-sharing
				programsReforestation expenditures shall not include any
				expenditures for which the taxpayer has been reimbursed under any governmental
				reforestation cost-sharing program unless the amounts reimbursed have been
				included in the gross income of the taxpayer.
							(d)Life tenant and
				remaindermanIn the case of property held by one person for life
				with remainder to another person, the deduction under this section shall be
				computed as if the life tenant were the absolute owner of the property and
				shall be allowed to the life tenant.
						.
				
			(b)Termination of
			 amortization of reforestation expendituresSection 194 of such
			 Code (relating to amortization of reforestation expenditures) is amended by
			 adding at the end the following new subsection:
				
					(e)TerminationThis
				section shall not apply to any amount paid or incurred after the date of the
				enactment of this
				subsection.
					.
			(c)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by inserting at the end the following new
			 item:
				
					
						Sec. 200. Reforestation
				expenditures.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			5.Sense of Congress
			 regarding biodiversity partnershipsIt is the sense of Congress that—
			(1)the Government of
			 the United States should promote biodiversity partnerships in the United States
			 and abroad to better protect our Earth;
			(2)such partnerships
			 are already established, and there needs to be more involvement in such
			 partnerships;
			(3)businesses and
			 conservation organizations have formed compatible partnerships to achieve
			 win-win biodiversity conservation solutions in the real world;
			(4)experienced
			 nongovernmental organization teach others how to form partnerships in
			 developing countries where biodiversity hotspots require swift action and local
			 people need meaningful employment;
			(5)one of the most
			 enlightening conversation partnerships is saving sea turtles and sea turtle
			 habitat around the world;
			(6)these are models
			 that should be implemented for other endangered populations; and
			(7)green enterprise
			 is becoming the norm throughout the world, with scores of new private-public
			 environmental partnerships being established daily, and the Government of the
			 United States needs to encourage more companies and individuals to be involved
			 in such efforts.
			
